[employmentagreementsposi001.jpg]
EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
October 29, 2014 by and between Integrity Bank, a Pennsylvania Corporation (the
“Bank”), and Thomas John Sposito II (the “Executive”). WHEREAS,
contemporaneously herewith, Integrity Bancshares, Inc. (the “Company”), of which
the Bank is a wholly-owned subsidiary, is entering into an Agreement and Plan of
Merger, dated as of October 29, 2014, by and between S&T Bancorp, Inc. (“S&T”)
and the Company (the “Merger Agreement”) pursuant to which the Company will be
merged with and into S&T and the Bank will become a wholly-owned subsidiary of
S&T (the “Merger”); and WHEREAS, it is contemplated that, after the closing date
of the Merger and subject to applicable regulatory approvals, the Bank will be
merged with and into S&T’s wholly owned subsidiary, S&T Bank, and will become a
division of S&T Bank, in accordance with, and subject to, the terms of the
Merger Agreement; and WHEREAS, the Bank desires to continue to retain the
Executive on the terms and conditions set forth in this Agreement, and the
Executive desires to provide such services on such terms and conditions; and
NOW, THEREFORE, in consideration of the terms and mutual covenants herein and
for other good and valuable consideration (the receipt of which is hereby
acknowledged by the parties hereto), the parties agree as follows: 1. Services,
Duties and Responsibilities. (a) The Bank hereby agrees to employ the Executive
as a Senior Executive Vice President during the service period fixed by Section
3 hereof (the “Service Period”). The Executive shall report to the Bank’s
President and Chief Executive Officer and shall have such duties and
responsibilities as are assigned by the Board of Directors of the Bank (the
“Board”) or the Bank’s Chief Executive Officer and consistent with such position
(the “Services”). The Executive’s principal work location shall be at the Bank’s
principal executive offices; provided that the Executive may be required to
travel as reasonably necessary in order to perform the Executive’s duties and
responsibilities hereunder. (b) During the Service Period, excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
shall devote substantially all of the Executive’s working time, energy and
attention to the performance of his duties and responsibilities hereunder and
shall faithfully and diligently endeavor to promote the business of the Bank.
During the Service Period, the Executive may not, without the prior written
consent of the Board, directly or indirectly, operate, participate in the
management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of competitive business or
service; provided that the Executive may, to the extent not otherwise prohibited
by this Agreement, devote such amount of time as does not interfere with the
performance of the Executive’s duties under this Agreement to engaging in
community and charitable activities.



--------------------------------------------------------------------------------



 
[employmentagreementsposi002.jpg]
2 2. Compensation. (a) Base Salary. During the Service Period, the Executive
shall be paid an annual base salary of $300,000 for the Executive’s services
hereunder, payable in accordance with the normal and customary payroll
procedures applicable to the Bank’s senior executives. The Executive’s base
salary shall be subject to increase but not decrease, as determined by the Board
in its discretion (such base salary, as in effect from time to time, the “Base
Salary”). (b) Incentive Compensation. Executive shall be eligible for annual
incentive awards under and in accordance with the terms of any incentive bonus
plan that may be established by the Bank or S&T for the benefit of its senior
executives, based on achievement of performance goals and other criteria set
forth in such incentive plan. Executive will also be eligible to participate in
any stock option, stock bonus, or other incentive plan available generally to
other senior executives of the Bank from time to time. (c) Automobile. During
the Service Period, the Bank shall provide the Executive with an automobile (of
the same or equivalent model to the automobile provided by Bank as of the date
of this Agreement) for the Executive’s business and personal use. The Bank shall
be responsible for all title, insurance and maintenance costs with respect to
such vehicle, and all gasoline expenses excluding those for personal use. (d)
Club Membership. During the Service Period, the Bank shall pay the dues and
assessments for Executive to be a member of the Hershey Country Club and
reimburse Executive for all ordinary, necessary, and reasonable business-related
expenses incurred by Executive on Bank business at said club. As a condition to
receiving such reimbursements, Executive shall submit to the Bank on a timely
basis business expense reports in accordance with the expense reimbursement
policies of the Bank in effect from time to time. (e) Other Benefits. The
Executive shall be eligible to participate in all employee benefit plans and
arrangements of the Bank applicable to other senior executives of the Bank
(including, without limitation, medical, life, and disability insurance
programs). (f) Vacation. The Executive shall be entitled paid vacation in
accordance with the Bank’s vacation policy, provided that the Executive shall be
entitled to not less than three (3) weeks of vacation in each calendar year
(prorated for partial years). (g) Effective Time Bonus; Retention Payment.
Within thirty (30) days after the Effective Time (as defined in the Merger
Agreement), the Bank shall pay to the Executive a bonus in the amount of $15,000
(the “Effective Time Bonus”). If the Executive remains in the continuous employ
of the Bank and its affiliates until the close of business on the date that is
thirty (30) months after the Closing Date (as defined in the Merger Agreement)
(the “Initial Term Completion Date”) and a Section 409A Change in Control (as
defined below) has not previously occurred, the Bank shall pay to the Executive
within thirty (30) days after such date a lump sum payment in an amount equal to
the Executive’s Base Salary in effect immediately prior to the Initial Term
Completion Date reduced by the amount of the Effective Time Bonus (the
“Retention Payment”); provided, however that if the Executive has been in the
continuous employ of the Bank and its affiliates until immediately prior to the
occurrence of a Change in



--------------------------------------------------------------------------------



 
[employmentagreementsposi003.jpg]
3 Control that is a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5) (a “Section 409A Change in Control”), the
Retention Payment (unless previously paid) shall instead be paid within five (5)
business days after the date of such Section 409A Change in Control and shall be
determined based on the Executive’s Base Salary in effect immediately prior such
Section 409A Change in Control. (h) 2014 Bonus. The Bank shall pay to the
Executive within five business days after the date of this Agreement a bonus
(the “2014 Bonus”) in respect of calendar year 2014 services in the amount of
$10,000. The Executive acknowledges and agrees that such bonus shall be taken
into account in determining the amount of any annual bonus that may be paid to
the Executive in respect of calendar year 2014. (i) Reimbursement of Business
Expenses. The Bank shall promptly reimburse the Executive for all reasonable
out-of-pocket business expenses (including mobile telephone expenses) and travel
expenses incurred by the Executive in connection with the carrying out of the
Executive’s responsibilities under this Agreement during the Service Period upon
presentation of appropriate vouchers or other satisfactory evidence thereof and
otherwise in accordance with applicable Bank policies. 3. Effective Time of
Agreement; Service Period. (a) Effective Date of Agreement: Except with respect
to Sections 2(h), 7, 8, 9, and 10(d) through 10(f) hereof, which shall be
effective as of the date hereof, this Agreement shall become effective as of the
Effective Time. If the Merger Agreement terminates in accordance with Section
VIII thereof, this Agreement shall thereupon immediately terminate and be of no
force or effect. (b) Term. The Service Period during which the Executive shall
perform the Services for the Bank pursuant to this Agreement shall commence at
the Effective Time, and shall expire on the Initial Term Completion Date,
provided that nothing herein shall bar the parties from (a) extending the
Service Period under this Agreement by mutual agreement or (b) continuing
Executive’s employment by the Bank without extension of this Agreement. (c)
Termination of Service Period. Notwithstanding the foregoing, the Service Period
may be terminated at any time upon the earliest to occur of the following events
or any of the events identified in Section 6: (i) Death or Disability. The
Service Period shall terminate upon the Executive’s death or Disability. For
this purpose, “Disability” means that either (A) the Executive is deemed
disabled for purposes of any group or individual long-term disability policy
maintained by the Bank that covers the Executive, or (B) in the good faith
judgment of the Board, the Executive is substantially unable to perform the
Executive’s duties under this Agreement for more than ninety (90) days, whether
or not consecutive, in any twelve (12) month period, by reason of a physical or
mental illness or injury. (ii) Termination for Cause by the Bank. The Bank may
terminate the Service Period for Cause at any time effective upon written notice
to the Executive. For purposes of this Agreement, the term “Cause” shall mean
the termination of the Service Period



--------------------------------------------------------------------------------



 
[employmentagreementsposi004.jpg]
4 on account of (A) the Executive’s failure to substantially perform the
Executive’s duties hereunder or as reasonably assigned to the Executive (other
than by reason of Disability), after reasonable written demand for substantial
performance has been delivered by the Board specifically identifying the manner
in which the Board believes the Executive has not performed the Executive’s
duties; (B) the Executive’s material breach of this Agreement or any material
written policy of the Bank or S&T and Executive shall not have cured such breach
(as determined in the reasonable judgment of the Board (or its designee) and
only to the extent the breach can be cured) within fifteen (15) days after
written notice from the Board (or its designee); (C) the Executive’s willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order; or (D) an act or acts on the
Executive’s part constituting (x) a felony or (y) a misdemeanor involving (i)
fraud, moral turpitude, dishonesty, breach of trust or fiduciary duties,
organized crime or racketeering; (ii) willful violation of securities or
commodities laws or regulations; (iii) willful violation of depository
institution laws or regulations; (iv) willful violation of housing authority
laws or regulations; or (v) willful violation of the Bank’s or S&T’s code of
conduct. (iii) Termination without Cause by the Bank. The Bank may terminate the
Service Period without Cause. (iv) Termination by the Executive for Good Reason.
The Executive may terminate the Service Period for Good Reason within ninety
(90) days following the initial existence of the circumstances giving rise to
Good Reason, subject to the terms and conditions of this Section 3(c)(iv). For
purposes of this Agreement, the term “Good Reason” shall mean, unless the
Executive shall have consented in writing thereto, (i) a material diminution in
the Executive’s Base Salary, (ii) a material diminution in the Executive’s
title, duties and responsibilities; (iii) a relocation of the Executive’s
primary work location more than fifty (50) miles from Camp Hill, Pennsylvania;
or (iv) any material breach of this Agreement by the Bank; provided that the
Executive shall have delivered written notice to the Bank, within thirty (30)
days of the initial existence of the circumstances giving rise to Good Reason,
of the Executive’s intention to terminate the Service Period for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to give
rise to the Executive’s right to terminate the Service Period for Good Reason,
and the Bank shall not have cured such circumstances within thirty (30) days
following the Bank’s receipt of such notice. If, following such thirty (30) day
period, the Bank has not cured such circumstances and the Executive decides to
proceed with the termination of the Service Period for Good Reason, such a
termination will be effected by providing the Bank with a Notice of Termination.
(v) Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Service Period (other than for Good Reason); provided that the
Executive provides the Bank with notice of the Executive’s intent to terminate
the Service Period at least sixty (60) days in advance of the Date of
Termination. (d) Golden Parachute Limit. Notwithstanding any other provision of
this Agreement, in the event that any portion of the Severance Payments or any
other payment or benefit received or to be received by the Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the “Total Benefits”) would be subject to the excise
tax imposed under Section 4999 of the Internal Revenue Code of



--------------------------------------------------------------------------------



 
[employmentagreementsposi005.jpg]
5 1986, as amended (the “Code”) (the “Excise Tax”), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax. All amounts payable in consideration of Executive’s
covenants pursuant to Section 7, 8, and 9, as determined by a valuation firm
selected by S&T and reasonably acceptable to the Executive, shall, for purposes
of the determinations made under this Section 3(d), be excluded from the amounts
considered “parachute payments” to the maximum extent permitted under Section
280G of the Code. All determinations required to be made under this Section 3(d)
shall be made by tax counsel selected by S&T and reasonably acceptable to the
Executive (“Tax Counsel”), which determinations shall be conclusive and binding
on the Executive and S&T absent manifest error. All fees and expenses of Tax
Counsel shall be borne solely by S&T. In the event any such reduction is
required, the Total Benefits shall be reduced in a manner determined by S&T (by
the minimum possible amounts) that is consistent with the requirements of
Section 409A of the Code. The parties hereto hereby elect to use the Applicable
Federal Rate that is in effect on the date this Agreement is entered into for
purposes of determining the present value of any payments provided for hereunder
for purposes of Section 280G of the Code. 4. Termination Procedure. (a) Notice
of Termination. Any termination of the Service Period by the Bank or by the
Executive (other than a termination on account of the Executive’s death) shall
be communicated by written “Notice of Termination” to the other party in
accordance with Section 10(c). (b) Date of Termination. “Date of Termination”
shall mean (i) if the Service Period expires pursuant to Section 3(b) hereof,
the date on which the expiration of the Service Period occurs; (ii) if the
Service Period is terminated due to the Executive’s death or Disability, the
date of the Executive’s death or Disability; (iii) if the Bank terminates the
Service Period for Cause, the date on which the Notice of Termination is given;
(iv) if the Executive terminates the Service Period for Good Reason, the date on
which the Notice of Termination is given (or such other date as may be agreed to
by the Bank); (v) if the Executive voluntarily terminates the Service Period
(other than for Good Reason), the date specified in the Notice of Termination,
which date shall be no earlier than sixty (60) days after the date such notice
is given pursuant to Section 3(c)(v) hereof, unless otherwise agreed to by the
parties; and (vi) if the Service Period is terminated for any other reason, the
date on which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the parties, after the
giving of such notice) as set forth in such Notice of Termination. 5. Rights and
Obligations Upon Termination of the Service Period. (a) Termination by the Bank
without Cause or by the Executive for Good Reason. In the event of the
termination of the Service Period by the Bank without Cause or by the Executive
for Good Reason (such termination being a “Qualifying Termination”), the
Executive shall be entitled to the following: (i) any unpaid portion of the Base
Salary through the Date of Termination (payable in accordance with the Bank’s
normal payroll practices) and any vested benefits to which the Executive is
entitled under the terms of the Bank’s employee benefit plans



--------------------------------------------------------------------------------



 
[employmentagreementsposi006.jpg]
6 and programs, subject to the terms of such plans and programs (collectively,
the “Accrued Obligations”); (ii) the Executive shall continue to be paid the
Executive’s Base Salary from the Termination Date through and until the Initial
Term Completion Date, payable in accordance with the Company’s normal payroll
practices; and (iii) if the Qualifying Termination occurs before the Initial
Term Completion Date and before the occurrence of a Section 409A Change in
Control, the Bank shall pay to Executive within thirty (30) days after the
Initial Term Completion Date the Retention Payment that would have been paid to
the Executive if the Executive had remained continuously employed by the Bank
and/or its affiliates until the Initial Term Completion Date, calculated using
the Executive’s Base Salary in effect immediately prior to the Qualifying
Termination (such payment, together with the payments provided for by the
preceding clause (ii), being the “Severance Payments”). Notwithstanding the
foregoing provisions of this Section 5(a): (i) the Executive’s entitlement to
the Severance Payments shall be subject to and conditioned upon the Executive
providing to the Company an Irrevocable Release not later than sixty (60) days
after the date of the Executive’s termination of employment; (ii) if the 60-day
period following the Executive’s termination of employment begins in one
calendar year and ends in another, the Severance Payments shall, to the extent
required in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), commence on the first payroll date following the
later of (A) the end of the calendar year in which the Executive’s termination
of employment occurs or (B) the date the Executive satisfies the Irrevocable
Release requirement; and (iii) the Executive’s entitlement to the Severance
Payments shall be subject to and conditioned upon the Executive complying with
Sections 7 and 8 of this Agreement. “Irrevocable Release” means a general
release of claims in such customary form as shall be specified by the Bank that
has been executed by the Executive and for which the revocation period under Age
Discrimination in Employment Act of 1967, as amended, and the terms of the
release have expired. (b) Death or Disability. If the Service Period is
terminated as a result of the Executive’s Disability or death, the Executive or
the Executive’s estate or beneficiaries, as the case may be, shall be entitled
to (i) the Accrued Obligations and (ii) a pro-rated portion of the Retention
Payment equal to the Retention Payment that would have been paid to the
Executive if the Executive had remained continuously employed by the Bank and/or
its affiliates until the Initial Term Completion Date times a fraction, the
numerator which shall be the number of full calendar months from the Closing
Date until the date of the termination of the Service Period and the denominator
which shall be thirty (30). (c) Termination Upon the Expiration of the Service
Period or by the Bank for Cause or by the Executive Voluntarily. If the Service
Period expires pursuant to Section 3(b) hereof or is terminated by the Bank for
Cause or voluntarily by the Executive (other than for Good Reason), the
Executive shall be entitled to solely the Accrued Obligations. (d) Severance
Benefits In Respect of March 2014 Employment Agreement. If the Service Period
expires for any reason, the Bank shall pay to the Executive within thirty



--------------------------------------------------------------------------------



 
[employmentagreementsposi007.jpg]
7 (30) days after the Executive’s termination of employment (i) a lump sum cash
payment in the amount of $650,000 and (ii) pay or provide the benefits described
in the second and third sentences of Section 11(b) of the Executive Employment
Agreement, dated March 20, 2014, between the Bank and the Executive (the “March
2014 Agreement”) (regardless of prior termination of such Agreement). The
Executive acknowledges and agrees that such payments and benefits constitute
full payment and satisfaction of any and all amounts and benefits to which the
Executive has, had, or may have any claim or entitlement to under Sections 11
and 12 of the March 2014 Agreement. Notwithstanding the foregoing, no payments
or benefits shall be paid or provided under this Section 5(d) to the extent that
the Executive has previously received such payments and/or benefits under the
terms of the March 2014 Agreement or otherwise and in no event shall there be
any duplication of such payments or benefits. 6. Other Termination Provisions.
(a) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) or (g)(1)), the Bank’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Bank shall (but subject in all
events to the requirements of Section 409A of the Code and applicable law) (i)
pay the Executive all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended. (b) If the Executive is removed
and/or permanently prohibited from participating in the conduct of the Bank’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. § 1818(e)(4) or (g)(1)), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order.
(c) If the Bank is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default. 7. Non-Solicitation and
Non-Competition. (a) Until the date that is the earlier of (x) thirty (30)
months after the Closing Date or (y) the date of a Change in Control (and for
sake of clarity regardless of whether the Executive’s employment by the Bank and
its affiliates has terminated prior to such date and regardless of whether the
Executive was eligible for any Severance Payments in connection with any such
termination of employment), the Executive will not, without the written consent
of the Bank, directly or indirectly: (i) own any interest in, manage, operate,
control, be employed by, render consulting or advisory services to, or
participate in or be connected with the management or control of any business
that is then engaged, or proposing to engage, in the operation of a Competing
Business in the Territory. For purposes of this Agreement, “Competing Business”
means banking and other financial services businesses, including commercial
banks, savings



--------------------------------------------------------------------------------



 
[employmentagreementsposi008.jpg]
8 banks, credit unions, mortgage companies, savings and loan associations, trust
companies, investment advisory or sales businesses, any similar financial
institutions, or any other business in which the Bank or any of its affiliates
is engaged, or is contemplating becoming engaged, at the time of termination of
the Executive’s employment; and “Territory” means the counties within
Pennsylvania in which the Company, the Bank or any of their affiliates conducts
operations as of the Effective Date and any other counties in Pennsylvania or
other state in which the Company, the Bank or any of their affiliates conducts
operations during the period of the Executive’s employment with the Company or
the Bank or any of their affiliates; provided, however, that the Executive may,
without violating this Agreement, own as a passive investment not in excess of
one percent (1%) of the outstanding capital stock or other equity interests of a
corporation or other entity whose shares or other equity interests are publicly
traded on an established securities market; (ii) influence or attempt to
influence any customer of the Bank or any of its affiliates to discontinue its
use of the Bank’s (or such affiliate’s) services or to divert such business to
any other person, firm or corporation; or (iii) interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the Bank
or any of its affiliates and any of its respective employees, customers,
suppliers, principals, distributors, lessors or licensors. Efforts by the
Executive, whether direct or indirect, (A) to solicit or assist any other person
or entity in soliciting any employee of the Bank or any of its affiliates to
perform services for any entity (other than the Bank or any of its affiliates)
or (B) to encourage any employee of the Bank, or any of its affiliates to leave
their employment with the Bank or any of its affiliates shall be in violation of
this Section 7. A person’s response to a broad and general advertisement or
solicitation not specifically targeting or intending to target employees of the
Bank or any of its affiliates shall not be deemed a violation of this Section 7.
(b) In the event the Executive breaches any of the provisions contained in
Section 7(a) and the Bank seeks compliance with such provisions by judicial
proceedings, the time period during which the Executive is restricted by such
provisions shall be extended by the time during which the Executive has actually
competed with the Bank or any of its affiliates or been in violation of any such
provision and any period of litigation required to enforce the Executive’s
obligations under this Agreement. (c) The Executive and the Bank intend that
Section 7 of this Agreement be enforced as written. However, if one or more of
the provisions contained in Section 7 shall for any reason be held to be
unenforceable because of the duration or scope of such provision or the area
covered thereby, the Executive and the Bank agree that the court making such
determination shall have the full power to reform, by “blue penciling” or any
other means, the duration, scope and/or area of such provision and in its
reformed form such provision shall then be enforceable and shall be binding on
the parties. (d) The provisions of this Section 7 and Sections 8 and 9 shall be
immediately effective as of date first written above. The Executive acknowledges
and agrees that the Effective Time Bonus, the 2014 Bonus, the right to the
Severance Payments (if any) and the other covenants of the Bank hereunder
represent adequate and additional consideration for the



--------------------------------------------------------------------------------



 
[employmentagreementsposi009.jpg]
9 Executive’s covenants pursuant to Sections 7, 8 and 9. For the avoidance of
doubt, in no event shall the provisions of this Section 7 and Sections 8 and 9
apply beyond the date that is thirty (30) months after the Closing Date. 8.
Confidentiality; Non-Disclosure. (a) The Executive hereby agrees that, during
the Service Period and thereafter, he will hold in strict confidence any
proprietary or Confidential Information related to the Bank or any of its
affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Bank or any of its affiliates (in whatever
form) that is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or trade
secrets. (b) The Executive hereby agrees that upon the termination of the
Service Period, the Executive shall not take, without the prior written consent
of the Bank, any business plans, strategic plans or reports or other document
(in whatever form) of the Bank or any of its affiliates, which is of a
confidential nature relating to the Bank or any of its affiliates. 9. Injunctive
Relief. It is impossible to measure in money the damages that will accrue to the
Bank and its affiliates in the event that the Executive breaches any of the
restrictive covenants set forth in Sections 7 and 8 (the “Restrictive
Covenants”). In the event that the Executive breaches any of the Restrictive
Covenants, the Bank shall be entitled to an injunction restraining the Executive
from violating such Restrictive Covenant. If the Bank shall institute any action
or proceeding to enforce any such Restrictive Covenant, the Executive hereby
waives the claim or defense that the Bank or any of its affiliates has an
adequate remedy at law and agrees not to assert in any such action or proceeding
the claim or defense that the Bank or any of its affiliates has an adequate
remedy at law. 10. Miscellaneous. (a) Notwithstanding anything herein to the
contrary: (i) any payments made to the Executive pursuant to this Agreement or
otherwise are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 regarding golden parachute and indemnification
payments. (b) This Agreement is intended to comply with the requirements of
Section 409A of the Code (including the exceptions thereto), to the extent
applicable, and this Agreement shall be interpreted in accordance with such
requirements. If any provision contained in the Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under the Agreement), the Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining the Executive’s entitlement to the Severance Payments, (i) the
Service Period shall not be deemed to have terminated and the Executive’s
employment shall not be treated as having terminated unless and until the
Executive incurs a “separation from service” as defined in Section 409A of the
Code, and (ii) the term “Date of Termination” shall mean the effective date of
the Executive’s



--------------------------------------------------------------------------------



 
[employmentagreementsposi010.jpg]
10 separation from service. Reimbursement of any expenses provided for in this
Agreement shall be made promptly upon presentation of documentation in
accordance with the Bank’s policies (as applicable) with respect thereto as in
effect from time to time (but in no event later than the end of calendar year
following the year such expenses were incurred); provided, however, that in no
event shall the amount of expenses eligible for reimbursement hereunder during a
calendar year affect the expenses eligible for reimbursement in any other
taxable year. Notwithstanding anything to the contrary herein, if a payment or
benefit under this Agreement is due to a “separation from service” for purposes
of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees
upon a separation from service) and the Executive is determined to be a
“specified employee” (as determined under Treas. Reg. § 1.409A-1(i) and related
Bank procedures), such payment shall, to the extent necessary to comply with the
requirements of Section 409A of the Code, be made on the later of (x) the date
specified by the foregoing provisions of this Agreement or (y) the date that is
six (6) months after the date of the Executive’s separation from service (or, if
earlier, the date of the Executive’s death). Notwithstanding anything to the
contrary herein, to the extent permitted under Section 409A of the Code, each
severance payment or benefit provided for herein shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Any installment
payments that are delayed pursuant to this Section 10(b) shall be accumulated
and paid in a lump sum on the first day of the seventh month following the Date
of Termination (or, if earlier, upon the Executive’s death) and the remaining
installment payments shall begin on such date in accordance with the schedule
provided in this Agreement. The Severance Payments are intended not to
constitute deferred compensation subject to Section 409A of the Code to the
extent such Severance Payments are covered by (i) the “short-term deferral
exception” set forth in Treas. Reg. § 1.409A-1(b)(4), (ii) the “two times
severance exception” set forth in Treas. Reg. § 1.409A- 1(b)(9)(iii), or (iii)
the “limited payments exception” set forth in Treas. Reg. § 1.409A-
1(b)(9)(v)(D). (c) Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service. All such notices
or communications to the Bank shall be sent to the Bank at its primary
headquarters office location (to the attention of the Board). All such notices
or communications to the Executive shall be sent to the Executive at the
Executive’s address as listed on the Bank’s payroll records, or at such other
address as the Bank or the Executive may designate by ten (10) days advance
written notice to the other. (d) The March 2014 Agreement shall remain in full
force and effect, subject to the terms thereof, until the Effective Time, and,
other than with respect to the payments provided under Section 5(d) of this
Agreement, at the Effective Time shall immediately terminate and be of no force
or effect. (e) This Agreement shall constitute the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes and is
in full substitution for any and all prior understandings or agreements with
respect to the subject matter hereof; provided, however, that the March 2014
Agreement shall continue in effect to the extent provided in Section 10(d).



--------------------------------------------------------------------------------



 
[employmentagreementsposi011.jpg]
11 (f) Section 10(b) of this Agreement is hereby incorporated by reference into
the March 2014 Agreement, and the March 2014 Agreement shall be deemed to be
amended effective as of the date of this Agreement to include the provisions
thereof. For purposes of Section 10(b) as incorporated by reference into the
March 2014 Agreement, references to “Severance Benefits shall be deemed to be
references to the payments and benefits provided under Section 11 of the March
2014 Agreement and “Service Period” shall be deemed to refer to the Executive’s
period of employment under the March 2014 Agreement. (g) Only an instrument in
writing signed by the parties hereto may amend this Agreement, and any provision
hereof may be waived only by an instrument in writing signed by the party or
parties against whom or which enforcement of such waiver is sought. The failure
of any party hereto at any time to require the performance by any other party
hereto of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by any party
hereto of a breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement. (h) This Agreement is binding
on and is for the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, administrators and other legal representatives.
Neither this Agreement nor any right or obligation hereunder may be assigned by
the Executive. (i) The Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank to assume this
Agreement in the same manner and to the same extent that the Bank would have
been required to perform it if no such succession had taken place. As used in
this Agreement, “Bank” shall mean the Bank and any such successor (or
successors) that assumes this Agreement, by operation of law or otherwise. (j)
The Bank may withhold from any amounts payable to the Executive hereunder all
federal, state, city or other taxes that the Bank may reasonably determine are
required to be withheld pursuant to any applicable law or regulation (it being
understood, that the Executive shall be responsible for payment of all taxes in
respect of the payments and benefits provided herein). (k) This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to its principles of conflicts of law. (l) This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument. A
facsimile of a signature shall be deemed to be and have the effect of an
original signature. (m) The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. 11. Certain Definitions.



--------------------------------------------------------------------------------



 
[employmentagreementsposi012.jpg]
12 (a) Change in Control. “Change in Control” means the occurrence of any of the
following: (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act in effect on the date first written above), other than a
pension, profit-sharing or other employee benefit plan established by S&T or the
Bank or any of its affiliates, is or becomes the “beneficial owner” (as defined
in Rule 13d- 3 under the Exchange Act in effect as of the date first written
above), directly or indirectly, of securities of S&T representing 25% or more of
the combined voting power of S&T’s then outstanding securities; (ii) During any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of S&T cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least a majority of the directors then in office who
were directors at the beginning of the period; (iii) The stockholders of S&T
approve a merger or consolidation of S&T with any other corporation, other than
a merger or consolidation which would result in the voting securities of S&T
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of S&T or such surviving entity outstanding
immediately after such merger or consolidation; (iv) The stockholders of S&T or
the Board of Directors of S&T or of the Bank approve a plan of complete
liquidation or an agreement for the sale of or disposition (in one transaction
or a series of transactions) of all or substantially all of S&T’s or the Bank’s
assets; or (v) Any other event that constitutes a change in control of a nature
that would be required to be reported by S&T in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act or any
successor provision (whether or not S&T then in subject to the requirements of
the Exchange Act). For sake of clarity, neither the Merger nor any of the
transactions contemplated by the Merger Agreement shall constitute a Change in
Control. A Change in Control shall exclude a public stock offering by S&T or a
convertible debt offering by S&T. (b) Exchange Act. “Exchange Act” means the
Securities and Exchange Act of 1934, as amended, or any successor statute. * * *
* *



--------------------------------------------------------------------------------



 
[employmentagreementsposi013.jpg]




--------------------------------------------------------------------------------



 